 

EXHIBIT 10.33

 

QuinStreet, Inc.
Restricted Stock Unit (RSU) Grant Notice

With A Change in Control Severance Agreement
2010 Equity Incentive Plan

QuinStreet, Inc. (the “Company”), pursuant to its 2010 Equity Incentive Plan
(the “Plan”), hereby grants to you as the Participant named below a Restricted
Stock Unit Award with respect to the number of shares of the Company’s Common
Stock set forth below.  This Restricted Stock Unit Award is subject to all of
the terms and conditions as set forth herein, in the Restricted Stock Unit
Agreement, the Plan Prospectus, the Plan and the Change in Control Severance
Agreement, all of which are attached hereto and incorporated herein in their
entirety.

 

Participant:

 

 

 

Date of Grant:

 

 

 

Vesting Commencement Date:

 

 

 

No. of Shares Subject to Award:

 

 

Vesting Schedule:

Subject to accelerated vesting under specified circumstances as provided in the
Restricted Stock Unit Agreement and the Plan, the Restricted Stock Unit Award
shall become vested in installments over four years as follows:

 

•

25% of the Restricted Stock Unit Award will vest on the first anniversary of the
Vesting Commencement Date; and

 

•

6.25% of the Restricted Stock Unit Award will vest quarterly thereafter for the
next 12 quarters.

No Monetary Payment Required.  You are not required to make any monetary payment
(other than applicable Tax Obligations (as defined in the Restricted Stock Unit
Agreement)) as a condition to receiving the Restricted Stock Unit Award or
shares of Common Stock issued upon vesting and settlement of the Restricted
Stock Unit Award.

Additional Terms/Acknowledgements: The Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit (RSU) Grant Notice, the
Restricted Stock Unit Agreement, the Change in Control Severance Agreement, the
Plan Prospectus, and the Plan. Participant further acknowledges that as of the
Date of Grant, this Restricted Stock Unit (RSU) Grant Notice, the Restricted
Stock Unit Agreement, the Change in Control Severance Agreement, the Plan
Prospectus, and the Plan set forth the entire understanding between Participant
and the Company regarding this Award.

 

Attachments:

Restricted Stock Unit Agreement, 2010 Equity Incentive Plan, 2010 Equity
Incentive Plan Prospectus, Change in Control Severance Agreement




 

--------------------------------------------------------------------------------

 

QuinStreet, Inc.
2010 Equity Incentive Plan

Restricted Stock Unit Agreement

With A Change in Control Severance Agreement

Pursuant to the Restricted Stock Unit (RSU) Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Agreement (this “Agreement”), QuinStreet, Inc. (the
“Company”) has granted you a Restricted Stock Unit Award under its 2010 Equity
Incentive Plan (the “Plan”) representing the right to receive the number of
shares of the Company’s Common Stock indicated in the Grant Notice on the terms
and conditions set forth herein and in the Grant Notice.  Defined terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

The details of your Restricted Stock Unit Award are as follows:

1.Vesting.  Subject to the limitations contained herein and the potential
vesting acceleration provisions set forth in Section 9 hereof, your Restricted
Stock Unit Award will vest as provided in your Grant Notice, provided that
vesting will cease upon the termination of your Continuous Service.  Immediately
upon termination of your Continuous Service for any reason, any unvested portion
of the Restricted Stock Unit Award shall be forfeited without consideration.

2.Conversion Into Shares.  Shares of Common Stock will be issued on the
applicable vesting date (or, to the extent not administratively feasible, as
soon as practicable thereafter).  As a condition to such issuance, you shall
have satisfied your Tax Obligations as specified in this Agreement and shall
have completed, signed and returned any documents and taken any additional
action that the Company deems appropriate to enable it to accomplish the
delivery of such shares.  In no event will the Company be obligated to issue a
fractional share.  

3.Tax Treatment.  

(a)Regardless of any actions taken by the Company, you will be ultimately
responsible for any withholding tax liabilities, whether as a result of federal,
state or other law and whether for the payment and satisfaction of any income
tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of the Restricted Stock
Unit Award, incurred in connection with the Restricted Stock Unit Award becoming
vested and Common Stock being issued, or otherwise incurred in connection with
the Restricted Stock Unit Award (collectively, “Tax Obligations”).

(b)Unless otherwise determined by the Company in its sole discretion, and
subject to applicable law, the Company shall require you to satisfy the Tax
Obligations (as defined below) by the Company deducting from the shares of
Common Stock otherwise deliverable to you in settlement of applicable portion of
the Restricted Stock Unit Award on the vesting date a number of whole shares
having a fair market value (as determined by the Company) as of the date on
which the Tax Obligations arise not in excess of the amount of such Tax
Obligations determined by the applicable minimum

2

--------------------------------------------------------------------------------

 

statutory withholding rates.  The Company may in its sole discretion permit you
to elect an alternative method of satisfying your Tax Obligations with notice to
the Company, which may include the following if specified by the Company (and
the Company may with notice to you require any of the following
methods):  (i) by payment by you to the Company in cash or by check an amount
equal to the minimum amount of taxes that the Company concludes it is required
to withhold under applicable law; or (ii) by the sale by you of a number of
shares of Common Stock that are issued on the applicable vesting date under the
Restricted Stock Unit Award, which the Company determines is sufficient to
generate an amount that meets the Tax Obligations plus additional shares to
account for rounding and market fluctuations, and payment of such tax
withholding to the Company, and such shares may be sold as part of a block trade
with other Participants.  You hereby authorize the Company to withhold such tax
withholding amount from any amounts owing to you to the Company and to take any
action necessary in accordance with this paragraph.  

(c)The Restricted Stock Unit Award is intended to qualify for the short-term
deferral exception to Section 409A of the Code described in the regulations
promulgated thereunder, and therefore shares of Common Stock will be issued
within 2½ months after the taxable year in which the applicable portion of the
Restricted Stock Unit Award is no longer subject to a substantial risk of
forfeiture.

4.Securities Law Compliance.  Notwithstanding anything to the contrary contained
herein, the Company shall not be obligated to deliver any Common Stock during
any period when the Company determines that the conversion of any portion of the
Restricted Stock Unit Award or the delivery of shares hereunder would violate
any federal, state or other applicable laws and/or may issue shares subject to
any restrictive legends that, as determined by the Company’s counsel, is
necessary to comply with securities or other regulatory requirements.

5.Restrictions on Transfer of Awards.  You understand and agree that the
Restricted Stock Unit Award may not be sold, given, transferred, assigned,
pledged or otherwise hypothecated.  

6.Capitalization Adjustments.  The number of shares of Common Stock subject to
your Restricted Stock Unit Award may be adjusted from time to time for
Capitalization Adjustments.

7.No Stockholder Rights.  You will have no voting or other rights as the
Company’s other stockholders with respect to the shares of Common Stock
underlying the Restricted Stock Unit Award until issuance of such shares.

8.Dividend Equivalent Units.  Unless otherwise determined by the Compensation
Committee of the Company’s Board of Directors in its sole discretion, you shall
not have any rights to dividends or dividend equivalents in the event that the
Company pays a cash dividend to holders of Common Stock generally.

9.Vesting Following a Change in Control. The Change in Control Severance
Agreement (the “CIC Agreement”), by and between you and the Company, shall apply
to the

3

--------------------------------------------------------------------------------

 

vesting of your Restricted Stock Unit Award, subject to the terms and conditions
thereof, in the event of a Change in Control (as defined in the CIC Agreement),
and is incorporated by reference herein.

10.Award not a Service Contract.  Your Restricted Stock Unit Award is not an
employment or service contract, and nothing in your Restricted Stock Unit Award
shall be deemed to create in any way whatsoever any obligation on your part to
continue in the employ of the Company or an Affiliate, or of the Company or an
Affiliate to continue your employment.  In addition, nothing in your Restricted
Stock Unit Award shall obligate the Company or an Affiliate, their respective
stockholders, Boards of Directors, Officers or Employees to continue any
relationship that you might have as a Director or Consultant for the Company or
an Affiliate.

11.Notices. Any notices provided for in your Restricted Stock Unit Award or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.

12.Governing Plan Document.  Your Restricted Stock Unit Award is subject to all
the provisions of the Plan, the provisions of which are hereby made a part of
your Restricted Stock Unit Award, and is further subject to all interpretations,
amendments, rules and regulations, which may from time to time be promulgated
and adopted pursuant to the Plan.  In the event of any conflict between the
provisions of your Restricted Stock Unit Award and those of the Plan, the
provisions of the Plan shall control.

 

4